Case 8:17-cv-02274-DOC-DFM Document 273-2 Filed 10/21/19 Page 1 of 4 Page ID
                                 #:7152


  1   Matthew C. Helland (CA Bar No. 250451)
  2   helland@nka.com
      Daniel Brome (CA Bar No. 278915)
  3   dbrome@nka.com
  4   NICHOLS KASTER, LLP
      235 Montgomery Street, Suite 810
  5   San Francisco, CA 94104
  6   Telephone: (415) 277-7235
      Facsimile: (415) 277-7238
  7

  8   BRYAN SCHWARTZ LAW
      Bryan J. Schwartz (CA Bar No. 209903)
  9   Rachel M. Terp (CA Bar No. 290666)
 10   Natasha T. Baker (CA Bar No. 319381)
      Email: Bryan@bryanschwartzlaw.com
 11   Rachel@bryanschwartzlaw.com
 12   Natasha@bryanschwartzlaw.com
      180 Grand Avenue, Suite 1380
 13   Oakland, CA 94612
 14   Telephone: (510) 444-9300
      Facsimile: (510) 444-9301
 15

 16   Attorneys for Plaintiffs and Putative
      Class and Collective Action Members
 17
                           UNITED STATES DISTRICT COURT
 18
                         CENTRAL DISTRICT OF CALIFORNIA
 19

 20   HARRIETT MITCHELL, JASON                     Case No. 8:17-cv-02274-DOC-DFM
 21   SUMMERS and JOSEPH ADAMS,
      individually, on behalf of others            DECLARATION OF MATTHEW C.
 22                                                HELLAND IN SUPPORT OF
      similarly situated, and on behalf of the     PLAINTIFFS’ MOTION FOR
 23   general public,                              ORDER OF DEFAULT, FINDING
                              Plaintiffs,          OF JURISDICTION, AND FOR
 24     vs.                                        SANCTIONS
 25
      CORELOGIC VALUATION                          Judge: Hon. David O. Carter
 26   SOLUTIONS, INC., and DOES 1-10,
                                                   Date: November 18, 2019
 27   inclusive,                                   Time: 8:30 a.m.
                             Defendants.           Place: Courtroom 9D
 28
                                                 -1-
                                DECLARATION OF MATTHEW C. HELLAND
Case 8:17-cv-02274-DOC-DFM Document 273-2 Filed 10/21/19 Page 2 of 4 Page ID
                                 #:7153


  1         1.     My name is Matthew Helland. I am an attorney with the law firm of
  2   Nichols Kaster and am counsel of record in this action. I make this declaration
  3   based on my own personal knowledge.
  4         2.     To date, 157 opt-in Plaintiffs filed individual demands for arbitration
  5   in accordance with the Court order compelling them to do so. Plaintiffs began filing
  6   arbitration demands in late April 2019.
  7         3.     On May 31, 2019, the AAA granted CoreLogic’s request for a 60 day
  8   stay under Rule 1 of AAA’s employment rules. During a phone call with the AAA
  9   regarding that request, Defense Counsel told the AAA that it was considering
 10   seeking judicial intervention from other jurisdictions or through an appeal.
 11   CoreLogic never sought that additional judicial intervention.
 12         4.     After the AAA began administering the arbitrations, it set distributed
 13   strike lists and set deadlines. For example, the AAA set a September 30 deadline to
 14   submit strike lists and conflict checks in 14 arbitrations filed in 5 states.
 15         5.     In meet and confer discussions prior to the filing of this motion,
 16   defense counsel proposed a stipulation by which the parties would voluntarily
 17   consent to the Court’s jurisdiction. I informed Defense Counsel that Plaintiffs were
 18   not returning to Court voluntarily, that they were only returning because of
 19   CoreLogic’s default, and that our motion expressly seeks a judicial order of default.
 20   CoreLogic refused to stipulate to default and would not stipulate to sanctions.
 21   Counsel for CoreLogic sent a proposed stipulation, which is attached hereto as
 22   Exhibit 18, with an automatic updating date field and already complete with an /s/
 23   signature from Bryan Schwartz. Mr. Schwartz did not sign the stipulation or
 24   otherwise agree to its contents.
 25         6.     In the arbitrations that are still proceeding in the AAA, CoreLogic has
 26   filed counterclaims against Claimants. Claimants believe those claims are
 27   retaliatory, and have amended their demands for arbitration to allege retaliation
 28   under the Fair Labor Standards Act.
                                                 -2-
                                 DECLARATION OF MATTHEW C. HELLAND
Case 8:17-cv-02274-DOC-DFM Document 273-2 Filed 10/21/19 Page 3 of 4 Page ID
                                 #:7154


  1            7.    The filing of 157 individual arbitrations has been a resource-intensive
  2   process, both in terms of staff and attorney time and in terms of cost expenditures.
  3   My firm has expended has spent hundreds of hours communicating with clients,
  4   drafting arbitration demands, corresponding with the AAA, responding to
  5   CoreLogic’s repeated attempts to delay and disrupt the arbitration process,
  6   researching arbitrators, responding to strike lists, submitting conflict checks to the
  7   AAA, and complying with various state bar rules regarding out-of-state attorney
  8   practice in arbitration. I am informed and believe that attorneys at Bryan Schwartz
  9   law have also expended a significant number of attorney and staff hours litigating
 10   the arbitrations.
 11            8.    My firm has also spent tens of thousands of dollars in hard costs in the
 12   arbitrations. For example, counsel paid a $300 AAA filing fee in each of the 157
 13   arbitrations filed in AAA. Counsel also paid state bar filing fees in the states
 14   requiring such fees—for example, $250 times 26 cases in the State for Florida
 15   alone.
 16            9.    Attached hereto are true and correct copies of the following exhibits:
 17            Exhibit 1: Letter from Amy Williams to the AAA, dated May 9, 2019.
 18            Exhibit 2: Email from Matthew Helland to the AAA and counsel, dated
 19   May 9, 2019.
 20            Exhibit 3: Letter from AAA to counsel dated May 13, 2019
 21            Exhibit 4: Email exchange dated May 29, 2019 between Matthew Helland
 22   and Sergio Hernandez from the Oregon State Bar.
 23            Exhibit 5: Email exchange between AAA and counsel dated May 24-31,
 24   2019.
 25            Exhibit 6: Letter from AAA to counsel dated July 23, 2019.
 26            Exhibit 7: Email from AAA to counsel dated August 12, 2019.
 27            Exhibit 8: Letter from Amy Williams to AAA dated August 27, 2019.
 28            Exhibit 9: Letter from Matthew Helland to AAA dated September 3, 2019.
                                                -3-
                                 DECLARATION OF MATTHEW C. HELLAND
Case 8:17-cv-02274-DOC-DFM Document 273-2 Filed 10/21/19 Page 4 of 4 Page ID
                                 #:7155


  1           Exhibit 10: Email from AAA to Counsel dated September 9, 2019.
  2           Exhibit 11: Email from AAA to Counsel dated September 16, 2019.
  3           Exhibit 12: Emails from Matthew Helland to AAA and Counsel dated
  4   September 27, 2019 and September 30, 2019.
  5           Exhibit 13: Email from AAA to Counsel dated October 1, 2019.
  6           Exhibit 14: Email Amy Williams to AAA and counsel dated October 7,
  7   2019.
  8           Exhibit 15: Email from AAA to Counsel dated October 2, 2019.
  9           Exhibit 16: Letter form AAA to Counsel dated October 14, 2019.
 10           Exhibit 17: Letters from AAA to Counsel in 110 cases dated October 14,
 11   15, and 18, 2019.
 12           Exhibit 18: Stipulation proposed by Defense Counsel during meet and
 13   confer discussions leading up to the filing of this motion. Defense Counsel sent the
 14   stipulation with an automatically updating date and with an /s/ signature by Bryan
 15   Schwartz; Mr. Schwartz did not agree to or sign the stipulation.
 16

 17           I declare under penalty of perjury that the foregoing is true and correct.
 18

 19   Dated: October 21, 2019                          s/ Matthew C. Helland
 20                                                    Matthew C. Helland

 21

 22

 23

 24

 25

 26

 27

 28
                                                 -4-
                                 DECLARATION OF MATTHEW C. HELLAND
